DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 09/29/2022, wherein: claims 1, 3, 5-14 have been amended, no new claims have been added, and no claims have been deleted. Accordingly, claims 1-14 are pending now.
Response to Arguments
Applicant's arguments filed on 09/29/2022 have been fully considered but it appears that the applicant did not argue the claim interpretation of claim 10. Accordingly, claim interpretation is maintained in the current office action (see Claim interpretation section below).
Applicant’s arguments, filed on 09/29/2022 with respect to the 112(b) rejections of claims 1-14 have been fully considered as follows:
The 112(b) rejection of claims 1, 10, and 12 are all persuasive except for the limitation reciting: “depending on the comparison, selecting between using the first candidate control sequence as the first control sequence or using a weighted sum of the first candidate control sequence and the second candidate control sequence as the first control sequence if the second accumulated trajectory cost has a lower cost than the first accumulated trajectory cost”. It appears that the conditions, settings, or limits that render this selection are still unclear. The applicant argues that the determination of a first accumulated trajectory cost and the determination of a second accumulated trajectory cost, set the context for the comparison step, which recites a comparison between these two trajectories. Since the selecting step is conditioned on the comparison of these two trajectories, a proper evaluation of the impact is the basis of the selecting step. However, the examiner would like to respectfully point out the fact that it is clear that the comparison is performed based on the determined accumulated trajectory costs, however, what is unclear is how this comparison leads to the selection of one of the provided options versus the other. That is, one example scenario could be: if the accumulated trajectory cost of the first candidate control sequence is higher than the accumulated trajectory cost of the second candidate control sequence, select the first candidate control sequence as the first control sequence. Another candidate scenario could be: if the second accumulated trajectory cost has a higher cost than the first accumulated trajectory cost, use a weighted sum of the first candidate control sequence and the second candidate control sequence as the first control sequence. Other scenarios are also possible, yet, the limitation as recited makes it unclear as to whether any or both of these scenarios apply to the claimed invention. Furthermore, “if the second accumulated trajectory cost has a lower cost than the first accumulated trajectory cost” as recited at the end of the selection statement, makes it unclear and indefinite to whether this condition applies only to using the weighted sum of costs or to the selection of the first accumulated trajectory cost, or both. Accordingly, the claims are still considered indefinite;
With respect to the 112(b) rejections of claims 2-11, 13, and 14, the rejections appear to be persuasive, however upon further consideration, new grounds of rejection have been made.
Applicant’s arguments, filed on 09/29/2022 with respect to the prior art rejection under have been fully considered, but are not persuasive. The applicant argues that none of the references cited (nor a combination of both references) teach “depending on the comparison, selecting between using the first candidate control sequence as the first control sequence or using a weighted sum of the first candidate control sequence and the second candidate control sequence as the first control sequence if the second accumulated trajectory cost has a lower cost than the first accumulated trajectory cost and are persuasive”. However, in view of the indefiniteness issue raised (above) with respect to this limitation, and in view of the limitation selecting/choosing between the two options depending on the comparison, it appears that the prior art rejection from the most recent office action still applies herein (See rejection below). 
With regards to re-writing claim 5 as an independent claim, the examiner would like to note that according to Rule 1.121 of the MPEP, (section ( c )- (2)), all claims being currently amended in an amendment paper shall be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims; the text of any added subject matter must be shown by underlining the added text. In the case of claim 5, the text of the added subject matter is not underlined, whereas the text of the original subject matter (which was originally included in the claim set dated 04/29/2020) is underlined, which is incompliant with the manner of making amendments as required by the MPEP. Appropriate corrections are required. 
Claim Objections
Claim 10 is objected to because it recites “sensor data at least one of characterizing a position of the vehicle or robot and characterizing an orientation of the vehicle or robot” instead of “sensor data characterizing at least one of a position of the vehicle or robot and an orientation of the vehicle or robot”.
Claim 14 is objected to because it recites “second input parameter”. It appears unnecessary to the examiner to specify the input parameter as “second”, since this is the only input parameter recited in the claim, and no other input parameter is ever recited or described in the claim. Claim 14 is also objected to for reciting “vehicle (or robot” in line 11, instead of “vehicle or robot”.
Appropriate corrections are required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “a memory unit for at least temporarily storing” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Page 13: “The memory unit 204 comprises at least one of the following elements: a volatile memory 204a, particularly a random-access memory (RAN), a non-volatile memory 204b, particularly a Flash-EEPROM.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 10, and 12 recite “depending on the comparison, selecting between using the first candidate control sequence as the first control sequence or using a weighted sum of the first candidate control sequence and the second candidate control sequence as the first control sequence”. Although the claim recites two alternative options for the selection to take place, the conditions, settings, or limits that render this selection is unclear; i.e. how does this comparison lead to the selection of one of the provided options versus the other. That is, one example scenario could be: if the accumulated trajectory cost of the first candidate control sequence is higher than the accumulated trajectory cost of the second candidate control sequence, select the first candidate control sequence as the first control sequence. Another candidate scenario could be: if the second accumulated trajectory cost has a higher cost than the first accumulated trajectory cost, use a weighted sum of the first candidate control sequence and the second candidate control sequence as the first control sequence. Other scenarios are also possible, yet, the limitation as recited makes it unclear as to whether any or both (or a similar scenario) of these scenarios apply to the claimed invention. 
Furthermore, claims 1, 10, and 12 recite in addition to the comparison limitation above: “if the second accumulated trajectory cost has a lower cost than the first accumulated trajectory cost” as recited at the end of the selection statement, makes it unclear and indefinite to whether this condition applies only to using the weighted sum of costs or to the selection of the first accumulated trajectory cost, or both. Accordingly, the claim is considered indefinite. For search/examination purposes, the examiner interprets the “if the second accumulated trajectory cost has a lower cost than the first accumulated trajectory cost” to be corresponding to using the weighted sum of costs limitation. 
Claims 4 and 5 recite “the step of”. There is insufficient antecedent basis for the step as recited in those claims. Thus, the scopes of these claims are unclear and indefinite.
Claim 14 recites: “A method of training a conditional variational autoencoder (CVAE), the CVAE including a first neural network as a decoder and a second neural network as an encoder”. The claim continues to elaborate on the second neural network as the encoder, however, does not specifically define what the first neural network has to do with the method claimed or how it affects/impacts the operation of the vehicle/or robot. Therefore, the metes and bounds of the claim are ill-defined. 
Claims 2-4 and 13 depend from claim 1, include all of its limitations and do not cure its deficiencies. 
Claims 6-9 depend from claim 5, include all of its limitations but do not cure its deficiencies, and thus are rejected under the same rationale.
Claims 8 and 9 depend from claim 7, include all of its limitations and do not cure its deficiencies, and thus is rejected under the same rationale.
Claim 11 depends from claim 10, include all of its limitations and do not cure its deficiencies, and thus is rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over OKADA (US2018/0218262A1) in view of Luo (WO 2019/010659 A1).
Regarding claims 1 and 12, OKADA discloses a method of controlling a vehicle or a robot, comprising: 
determining a first control sequence (Fig. 2: Initial control sequence; Fig. 6, S11: input initial control sequence into the neural network, i.e. neural network is determining the first control sequence; [0069]: {u(ti)}); 
determining a second control sequence for controlling the vehicle depending on the first control sequence, a current state of the vehicle or robot, and a model characterizing a dynamic behavior of the vehicle or robot (Fig. 6, S12: “CAUSE NEURAL NETWORK TO CALCULATE CONTROL SEQUENCE BY PATH INTEGRAL FROM CURRENT STATE AND INITIAL CONTROL SEQUENCE BY USING MACHINE-LEARNED DYNAMICS MODEL AND COST FUNCTION”; [0069]: {u*(ti)}) and 
controlling the vehicle or robot depending on the second control sequence (Fig. 6, S13; [0078]: “the control device 1 outputs the control sequence for controlling the control target 50 calculated at S12 by the path integral control neural network”;
 providing candidate sequences and trajectory costs associated with the said candidate sequences ([0068]; [0069], See Expression (2), and the cost S(ti);[0113]; considering that the updated control sequences at each point in time are the candidate control sequences, and the weights/cost S are the trajectory accumulated costs (see Fig. 9, Trajectory accumulated cost denoted as S, the same variable denoted for the integral cost in paragraph [0069]); 
using a weighted sum of the first candidate control sequence and the second candidate control sequence as the first control sequence if the second accumulated trajectory cost has a lower cost than the first accumulated trajectory cost (For claim 12, the system in OKADA is capable of performing this function as denoted by paragraphs [0110]; [0115])
However, OKADA does not explicitly state:
wherein the determining of the first control sequence includes: 
determining a first candidate control sequence; determining a first accumulated trajectory cost associated with the first candidate control sequence; providing a second candidate control sequence; 
determining a second accumulated trajectory cost associated with the second candidate control sequence comparing the first accumulated trajectory cost with the second accumulated trajectory cost; and 
depending on the comparison, selecting between using the first candidate control sequence as the first control sequence or using a weighted sum of the first candidate control sequence and the second candidate control sequence as the first control sequence.
On the other hand, Luo teaches determining of the first control sequence includes (Fig. 4, Steps 420-440; [0067]: Determining the “target trajectory” from the one or more “original trajectory”): 
determining a first candidate control sequence; determining a first accumulated trajectory cost associated with the first candidate control sequence; providing a second candidate control sequence; determining a second accumulated trajectory cost associated with the second candidate control sequence (Fig. 4, Step 430: “Determining one or more candidate trajectories from the one or more original trajectories”, Step 440; [0101]: “the trajectory evaluation unit 720 may determine an evaluation result for each of the one or more candidate trajectories. The evaluation result may reflect a likelihood that a trajectory is determined as a target trajectory. The evaluation result may be presented as a numerical format (e.g., from Oto 100, from Oto 10, etc.), a character format (e.g., A, B, C, D ... ), etc. “; Note: the control sequence is interpreted to represent set of controls, commands, or settings for causing the vehicle or robot to execute a specific task-in this reference, the control sequence is referred to by the original and the candidate trajectories because they represent settings that will later cause the vehicle or robot to perform a specific task (speed control for example: See Fig. 4 Step 450);
comparing the first accumulated trajectory cost with the second accumulated trajectory cost; depending on the comparison, selecting between using the first candidate control sequence as the first control sequence ([0101]: “If the evaluation result is presented in a numerical format from 0 to 100, a trajectory corresponding to a larger evaluation result may be more likely to be determined as the target trajectory in comparison with a trajectory corresponding to a smaller evaluation result”; [0102]-[0104]: determining the target trajectory to be the candidate trajectory with the largest evaluation result or smallest value of weighted function, i.e. the first candidate control sequence S1 (i.e. trajectory) to be the target trajectory) or using a weighted sum of the first candidate control sequence and the second candidate control sequence as the first control sequence (Note: since the claim uses the phrase "selecting between," at least one of the recited alternatives is necessary in the prior art to read on this claim).
    It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the OKADA reference and include features from the Luo reference, to identify candidate control sequences along with their trajectory accumulated costs, to result in the first control sequence. Doing so would enable taking advantage of sampling the control sequences (in the form of candidate control sequences) by using their evaluation costs in order to better update or predict the target (first) control sequence. 
Regarding claim 2, the claim is automatically rejected as being directed towards non-elected limitations based on claim construction due to the alternative language of claim 1.
Regarding claim 3, OKADA discloses one or more control cycles are used for controlling the vehicle or robot ([0052]: “the calculating section 13 recurrently updates the control sequence, for example, U times and thus calculates the control sequence for controlling the control target”), wherein at least one of the control cycles includes the following steps:
determining the first control sequence; determining the second control sequence; and controlling the vehicle or robot depending on the second control sequence (Fig. 6, Steps S11-S13), 
wherein the providing the first candidate control sequence includes using an initial control sequence as the first candidate control sequence (Fig. 6, S11; Fi. 4, Element 17) or determining the first candidate control sequence based on the second control sequence of a preceding control cycle (Note: since the claim uses the phrase "using or determining," at least one of the recited alternatives is necessary in the prior art to read on this claim).
Regarding claim 4, OKADA discloses the providing the second candidate control sequence includes using a trained first neural network that is configured to receive first input parameters and to output the second candidate control sequence depending on the first input parameters (Fig. 2, Fig. 11; 13 a recurrent neural network receives input parameters xt0 and outputs {u*}; Fig. 6, [0039]; [0053]).
Regarding claim 10, OKADA discloses an apparatus controlling a vehicle or robot, comprising: 
a) a calculating unit (Fig. 2/3B, Calculating section 13) 
b) a memory unit associated with the at least one calculating unit for at least temporarily storing a computer program and/or data, the computer program being configured to at least temporarily control an operation of the apparatus (Fig. 3B, Storage 142; [0058]; [0065]), 
c) a control output interface for providing control output to the vehicle or robot (Fig. 3B: Second processor 15-outputting control sequence {uti*}), 
d) an input interface configured to receive at least one of the following elements: 1) sensor data at least one of characterizing a position of the vehicle or robot and characterizing an orientation of the vehicle or robot, d2) position information, d3) map information (Fig. 3B: First Processor 14) 
wherein the apparatus is configured to control the vehicle or robot, the apparatus configured to: 
determining a first control sequence (Fig. 2: Initial control sequence; Fig. 6, S11: input initial control sequence into the neural network, i.e. neural network is determining the first control sequence; [0069]: {u(ti)}); 
determining a second control sequence for controlling the vehicle depending on the first control sequence, a current state of the vehicle or robot, and a model characterizing a dynamic behavior of the vehicle or robot (Fig. 6, S12: “CAUSE NEURAL NETWORK TO CALCULATE CONTROL SEQUENCE BY PATH INTEGRAL FROM CURRENT STATE AND INITIAL CONTROL SEQUENCE BY USING MACHINE-LEARNED DYNAMICS MODEL AND COST FUNCTION”; [0069]: {u*(ti)}) and 
controlling the vehicle or robot depending on the second control sequence (Fig. 6, S13; [0078]: “the control device 1 outputs the control sequence for controlling the control target 50 calculated at S12 by the path integral control neural network”;
 providing candidate sequences and trajectory costs associated with the said candidate sequences ([0068]; [0069], See Expression (2), and the cost S(ti);[0113]; considering that the updated control sequences at each point in time are the candidate control sequences, and the weights/cost S are the trajectory accumulated costs (see Fig. 9, Trajectory accumulated cost denoted as S, the same variable denoted for the integral cost in paragraph [0069]); 
using a weighted sum of the first candidate control sequence and the second candidate control sequence as the first control sequence (the system in OKADA is capable of performing this function as denoted by paragraphs [0110]; [0115]).
However, OKADA does not explicitly state, determining of the first control sequence includes: 
determining a first candidate control sequence; determining a first accumulated trajectory cost associated with the first candidate control sequence; providing a second candidate control sequence; 
determining a second accumulated trajectory cost associated with the second candidate control sequence comparing the first accumulated trajectory cost with the second accumulated trajectory cost; and 
depending on the comparison, selecting between using the first candidate control sequence as the first control sequence or using a weighted sum of the first candidate control sequence and the second candidate control sequence as the first control sequence if the second accumulated trajectory cost has a lower cost than the first accumulated trajectory cost.
On the other hand, Luo teaches determining of the first control sequence includes (Fig. 4, Steps 420-440; [0067]: Determining the “target trajectory” from the one or more “original trajectory”): 
determining a first candidate control sequence; determining a first accumulated trajectory cost associated with the first candidate control sequence; providing a second candidate control sequence; determining a second accumulated trajectory cost associated with the second candidate control sequence (Fig. 4, Step 430: “Determining one or more candidate trajectories from the one or more original trajectories”, Step 440; [0101]: “the trajectory evaluation unit 720 may determine an evaluation result for each of the one or more candidate trajectories. The evaluation result may reflect a likelihood that a trajectory is determined as a target trajectory. The evaluation result may be presented as a numerical format (e.g., from Oto 100, from Oto 10, etc.), a character format (e.g., A, B, C, D ... ), etc. “; Note: the control sequence is interpreted to represent set of controls, commands, or settings for causing the vehicle or robot to execute a specific task-in this reference, the control sequence is referred to by the original and the candidate trajectories because they represent settings that will later cause the vehicle or robot to perform a specific task (speed control for example: See Fig. 4 Step 450);
comparing the first accumulated trajectory cost with the second accumulated trajectory cost; depending on the comparison, selecting between using the first candidate control sequence as the first control sequence ([0101]: “If the evaluation result is presented in a numerical format from 0 to 100, a trajectory corresponding to a larger evaluation result may be more likely to be determined as the target trajectory in comparison with a trajectory corresponding to a smaller evaluation result”; [0102]-[0104]: determining the target trajectory to be the candidate trajectory with the largest evaluation result or smallest value of weighted function, i.e. the first candidate control sequence S1 (i.e. trajectory) to be the target trajectory) or using a weighted sum of the first candidate control sequence and the second candidate control sequence as the first control sequence if the second accumulated trajectory cost has a lower cost than the first accumulated trajectory cost (Note: since the claim uses the phrase "selecting between," at least one of the recited alternatives is necessary in the prior art to read on this claim).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the OKADA reference and include features from the Luo reference, to identify candidate control sequences along with their trajectory accumulated costs, to result in the first control sequence. Doing so would enable taking advantage of sampling the control sequences (in the form of candidate control sequences) by using their evaluation costs in order to better update or predict the target (i.e. first) control sequence. 
Regarding claim 11, OKADA discloses the vehicle is one of: a land vehicle, a car, an autonomously driving car; wherein the robot is one of an intralogistics robot, a cleaning robot, a home cleaning robot, a robotic lawn mower, or a stationary robot with at least one movable component ([0037]; Note: since the independent claim requires either a vehicle or a robot, only one of the two elements satisfies this claim recitation).
Regarding claim 13, OKADA does not explicitly state the method of claim 1 is used for a) optimizing a trajectory for the vehicle or robot or a component of the robot and/or b) obstacle avoidance.
On the other hand, Luo teaches the method of claim 1 is used for a) optimizing a trajectory for the vehicle or robot or a component of the robot and/or b) obstacle avoidance ([0037]: “The system may further select one optimal trajectory from the trajectories that does not collide with an obstacle. In some embodiments, the trajectory evaluation model may be determined based on a machine learning technique (e.g., an artificial neural network, support vector machine (SVM), decision tree, random forest).”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the OKADA reference and include features from the Luo reference, and use the method for optimizing a trajectory and/or obstacle avoidance. An unmanned vehicle or robot has great prospects for multiple applications with the use of artificial intelligence, for example, the transportation service. Thus, without human maneuvering, it is challenging for the unmanned vehicle or robot to arrive at a destination safely unless an optimal trajectory is determined for the unmanned vehicle or robot to follow such that the vehicle or robot reach the target destination safely, as denoted by the Luo reference ([0002]).


Allowable Subject Matter
Claims 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669